Title: To George Washington from John Jay, 18 August 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 18th Augt 1779
        
        Since the date of my last, I have been honored with Your Excellency’s Favors of the 5: 5: 6: & 11th Inst., with the several papers mentioned in them.
        I have now the honor of transmitting to Your Excellency a copy of an Act of Congress of the 16th Inst., paying the Soldiers for deficiencies in cloathing—and also a Copy of a Circular Letter from Congress to the several States, which I am happy to find corresponds with the Sentiments expressed in your Excellency’s last Letter. With perfect Esteem And Regard I have the honor to be Your Excellency’s Most Obedt Servant
        
          John Jay Presidt
        
      